DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-13, 15-18, 21, and 22 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 16, the phrase “the fingers” provides a lack of proper antecedent basis.   
Claims 3-13, 15, 17, 18, 21, and 22 are at least rejected for depending from a rejected claim such as claim 1 or claim 16 for example.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-18, 21, and 22 are rejected under 35 U.S.C. 103 as obvious over Boothe (US 4566150) in view of Weiss (US 20040129497), or in the alternative as obvious over Boothe (US 4566150) in view of Weiss (US 20040129497), and further in view of Burbrink et al. (US 20050268434).
Regarding claims 1 and 16 [using most of the language from claim 16 to represent the scope of both claims]:

A multi-position ladder (as discussed in Abstract), comprising: a hinge (as depicted in Fig.  1) comprising: two outer hinge plates (such as but not limited to 12b and 12c - they are ‘outer’ plates with respect to 38), each outer hinge plate having an outer hinge plate mating surface (the surfaces that mate with 38; alternatively note that both sides/surfaces can be interpreted as the mating surface); two inner hinge plates (such as but not limited to 14a and 14d - inner relative to 40 for example), each said inner hinge plate having an inner hinge plate mating surface (such as the surface that mates with 14b and 14c for example), the inner hinge plate mating surface having an inner hinge plate mating surface diameter (as seen along the line at 32 or 34 for example); a center lock pin (such as 80); a lock sleeve (such as 50); a lock button (such as 88); a lock bracket (at 52) having a locked position (see fig. 4A) and an unlocked position (see fig. 4B), said lock bracket having a locking pin (such as 70 or 72); two outer hinge outside spacers (such as 12a and 12d as non-limiting examples), each outer hinge outside spacer disposed opposite each of said two outer hinge plate mating surfaces (as seen in fig. 1 for example); an inner hinge center spacer (including one or both of 14b and 14c); two inner hinge outside spacers (each 40); an outer hinge center spacer (one or both of 38); and a lock spring (at 82); and 
a lock bracket length and depth (see “marked up fig. 1, etc.” - inserted below) when the lock bracket is in the locked position, wherein the lock bracket length and depth are large enough to accommodate the fingers of a gloved adult human hand (see “marked up fig. 1, etc.” - inserted below);
wherein said outer hinge outside spacers, said outer hinge plates, and said outer hinge center spacer form an outer hinge extension having a width (as depicted in Fig. 1); and wherein said inner hinge outside spacers and said inner hinge plates form an inner hinge extension having a width (as depicted in Fig. 1), the inner hinge extension width defined by a perpendicular distance between parallel opposite edges of the inner hinge plates (see marked up fig. 2 below).

    PNG
    media_image1.png
    759
    561
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    740
    641
    media_image2.png
    Greyscale
6Application No. 15/464,807
All of the elements have been discussed above except:
wherein the inner hinge plate mating surface diameter is a length within a range defined between 170-200% of the inner hinge extension width; and,
2) two of the adjustable hinges and a multi-position ladder rail matably attached to each inner hinge extension; and a multi-position ladder rail matably attached to each outer hinge extension.  
First of all, attention is therefore directed to Weiss which teaches “2)” above” by teaching another hinge for a ladder assembly as depicted in Fig. 1, teaching two adjustable hinges and a multi-position ladder rail matably attached [when interpreted with the broadest reasonable interpretation, a first element is "attached to" a second element by way of one or more elements in between] to each inner hinge extension (as depicted in Fig. 1), and a multi-position ladder rail matably attached to each outer hinge extension (as depicted in Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Boothe with ladder rails and hinges [for example as claimed] as taught by Weiss in order to provide the predictable and expected results of providing Boothe with a ladder to be moved in multiple positions.

    PNG
    media_image3.png
    556
    434
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    366
    373
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    433
    310
    media_image5.png
    Greyscale

Also, for “1)” above, the range limitation of 170-200% would have been an obvious matter of design choice to a person of ordinary skill in the art to provide different length/width/diameter ratios and/or ranges thereof [such as between 170-200% as required by the claim] since discovering an optimum size, ratio, and/or range would have been a mere design consideration or routine optimization or the like.  Such a modification would have involved only routine skill in the art to accommodate different sizes, ratios, and/or range requirements depending on the desired shape or design of the hinge and its intended purpose with a ladder.  For example, it is well known in the art modify or adjust proportions, sizes or ranges in order to provide a more compact device, sturdy device, and provide full function such as range of movement as some non-limiting examples.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Note also that the courts have held that "The proportions are so  See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).  Further note that the courts have held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Furthermore, it is noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  For example, changing the size of the width and/or diameter claimed is merely a change in one or more sizes.  It should also be noted that changes in a size or a shape without special functional significance are not patentable.  Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
Absent some showing of criticality, the claimed shapes, or sizes, or ratios, or ranges are nothing more than several of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing different options for connecting to a hinged ladder.  In re Dailey 149 USPQ 47 (CCPA 1976). 
	However, if the case law above is not found sufficient, the examiner directs attention Burbrink which teaches a similar hinge assembly for a ladder, in which the claimed range of distances between the diameter and the width is taught as seen in the marked up fig. 6 below.  It would have been obvious to one of 


From Burbrink - shows with the claimed ranges diameter/width 170-200

    PNG
    media_image6.png
    771
    755
    media_image6.png
    Greyscale

Regarding claims 3 and 4, this limitation is met when looking at the marked fig. 1 above related to the explanation of claim 1 with a strong emphasis on the phrase “at least” in the phrase “at least 110%” [for claim 3] and “at least 75%” [for claim 4].  
Also note that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, changes in size or shape without special functional significance are not patentable.  Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
Regarding claim 9, the limitation in Boothe is met as can be seen in fig. 1.
Regarding claim 15, wherein said locking comprises two locking pins as seen in the figures such as fig.’s 4A-5 for example.
	Regarding claims 5-8, 10-13, 17, 18, 21, and 22, Weiss explains that ladder parts can be manufactured from aluminum, steel, a composite material, fiberglass or a synthetic polymer [‘high strength plastic’] (see paragraph [0054]).  It may not explicitly state the rails and extension are made of one of these or polyoxymethylene, however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made any structure from one of these materials as it is old and well known in the art to use these materials for any part of a ladder.
	Alternatively, or additionally, it has been held to be obvious over the prior art to use known materials based on its suitability for its intended purpose - See inclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ; or In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) ; or Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
	Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13, 15-18, 21, and 22 have been considered but are not found persuasive.  The purpose of 52, the lock bracket, is to be pulled by a users hand, therefor it is inherent that a gloved hand could fit as well (note that surgical gloves are gloves too). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL P CAHN/Primary Examiner, Art Unit 3634